Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Report of Strateco Resources Inc. (the “Company”), on Form 10-Q, for the period ending September 30, 2010 (the “Report”), we, Guy Hébert, President and Chief Executive Officer and Paul Einarson, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) of 15(d) of the Securities Exchange Act of 1934; N/A. November 9, 2010 /s/ Guy Hébert Guy Hébert President and Chief Executive Officer November 9, 2010 /s/ Paul Einarson Paul Einarson, CA, CPA Chief Financial Officer
